Citation Nr: 0414461	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
hemiparesis with amyotrophia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from May 1969 
to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).    


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
left hemiparesis with amyotrophia in December 1970. 

2.  No competent medical evidence establishing that the 
veteran's pre-existing left hemiparesis with amyotrophia was 
aggravated during active military service has been received 
since the December 1970 Board decision.  

3.  The evidence received since the December 1970 Board is 
does not raise a reasonable possibility of a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for hemiparesis with amyotrophia is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C. § 4004(b) (1964); 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 19.104 (1970); 38 C.F.R. §§ 3.104, 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case, VA notified the veteran by a letter 
dated in March 2003 of the evidence needed to support his 
claim.  The veteran was advised that it was his 
responsibility to present new and material evidence to reopen 
his claim for service connection.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Moreover, 
as the veteran has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the veteran's submission 
of new and material evidence.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a)(b)(d).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C. § 1111; see also 38 C.F.R. § 3.304(b) (2003).  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227.  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  38 C.F.R. § 3.304(b)(1).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

The regulation regarding new and material evidence was 
recently amended.  Compare 38 C.F.R. § 3.156(a) (2001), with 
38 C.F.R. § 3.156(a) (2003).  This amendment to 38 C.F.R. § 
3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim of entitlement to service 
connection for left hemiparesis with amyotrophia was filed in 
March 2003.  Therefore, the current, amended, regulation 
applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

In this case, the Board denied service connection for left 
hemiparesis with amyotrophia in December 1970, and that 
decision is final.  38 U.S.C. § 4004(b) (1964); see also 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 19.104 (1970).  
The basis for this denial was that the Board found 
hemiparesis pre-existed service entrance and was not 
aggravated thereby.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the December 1970 Board decision on the merits which is 
relevant to, and probative of, this matter under 
consideration.  

The evidence of record at the time of the December 1970 Board 
decision which was relevant to the veteran's claim for 
service connection for left hemiparesis with amyotrophia was 
the veteran's service medical records, a February 1970 VA 
examination report, a February 1970 VA hospital summary, and 
an August 1970 letter from the veteran's wife.  


The veteran's service medical records reveal that very 
shortly after entry into service the veteran had complaints 
left sided foot drop.  A considerable amount of testing and 
evaluation was conducted and the veteran was ultimately 
discharged from service as a result of medical board 
proceedings.  The ultimate diagnosis was that the veteran has 
left hemiparesis, with hemiatrophy.  Specifically, an October 
1969 hospital record indicates that the disorder was the 
result of "encephalopathy which was either congenital or 
occurred early in life."  The record specifically indicates 
that the disorder existed prior to service, and that there 
was no aggravation of the disorder during service.  

A VA hospital summary dated February 1970 reveals a diagnosis 
of "hemiparesis, left mild, with amyotrophia, probably 
resulting from birth or neonatal injury or disease."  The 
February 1970 VA examination report confirmed the diagnosis 
but indicated that the cause was of "undetermined 
etiology."  An August 1970 letter from the veteran's wife 
stated that veteran did not have any physical problems prior 
to entry into service.  

In this case the evidence submitted since the December 1970 
Board decision that refers to the veteran's left hemiparesis 
with amyotrophia includes a private medical record dated 
February 1971; VA examination reports dated in March 1971, 
June 1972, and February 1978; VA treatment records dating 
from 1991 to present; and a letter from a friend of the 
veteran dated November 2002.  

The February 1971 private medical record, and all of the 
post-1970 VA examination reports, confirm a diagnosis of left 
hemiparesis, with amyotrophia and provide current findings 
related to the disability.  The VA records dating from 1991 
to present mention the veteran's left hemiparesis with 
amyotrophia as a medical condition.  However, these records 
are for treatment unrelated to the veteran's left hemiparesis 
with amyotrophia.  

The November 2002 letter from the veteran's friend indicates 
that the veteran had no physical problems prior to entering 
active service.  

The evidence submitted since the December 1970 Board decision 
is not "new," as it is merely cumulative of evidence that 
was previously before VA in 1970, that is evidence confirming 
the diagnosis of left hemiparesis with amyotrophia.  The 
additional evidence shows only a continuation of diagnosis of 
the condition.  Additionally, this evidence is not 
"material" as it does not raise a reasonable possibility of 
substantiating the claim.  Specifically, none of the evidence 
obtained after the 1970 Board decision shows that the 
veteran's pre-existing left hemiparesis with amyotrophia was 
aggravated by his active military service.  Accordingly, the 
additional evidence received since the December 1970 Board 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The prior denial of service connection for left hemiparesis 
with amyotrophia remains final.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); 38 U.S.C.A. §§ 5108, 7104(c); 38 C.F.R. 
§ 3.156.

The veteran's attorney has indicated the veteran is entitled 
to de novo review of his claim for service connection for 
left hemiparesis with amyotrophia based on a substantive 
change in a law or regulation.  Spencer v. Brown, 17 F.3d 368 
(Fed.Cir. 1994); Routen v. West, 142 F.3d 1438 (Fed. Cir. 
1998).  The specific assertion is that a 1990 opinion and a 
2003 opinion from the VA Office of General Counsel are 
substantive changes in the law.  See VAOPGCPREC 82-90; 56 
Fed. Reg. 45711 (1990); see also VAOPGCPREC 3-03; 69 Fed. 
Reg. 25178 (2004).  VAOPGCPREC 82-90 permits a grant of 
service connection for a congenital disease which is found to 
have been incurred or aggravated during active service.  In 
VAOPGCPREC 3-03, VA Office of General Counsel found that to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence that both the 
disease existed prior to service and the disease was not 
aggravated by service.   

The appellant's argument fails.  The General Counsel opinions 
are not substantive in nature.  Rather the opinions are 
interpretative rules.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that, when a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to the benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct for a claim previously and finally 
denied prior to the liberalizing law or regulation.  The 
Federal Circuit has held that a veteran may bring a claim 
having the same factual basis as a previously disallowed 
claim when an intervening and substantive change in law or 
regulation creates a new basis for entitlement to a benefit.  
See Spencer, 17 F.3d at 372; Routen, 142 F.3d at 1438.  
However, for instance, a mere regulatory change in an 
evidentiary burden is not evidence and cannot constitute new 
and material evidence.  Generally see Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998) (1992 extension of presumption of 
aggravation to peacetime veterans was procedural, changing 
the evidentiary standard, and not liberalizing for purpose of 
creating a new basis for a claim); see also Anglin v. West, 
11 Vet. App. 361 (1998) (change to VA's M21-1 as to evidence 
for proof of stressors did not create a new basis of 
entitlement).  Further, in Routen, the Federal Circuit held 
that there is no basis for review of a previously adjudicated 
claim based on an intervening or liberalizing change in the 
law, unless the change creates a "new cause of action" or 
forms a new basis for entitlement to a benefit.  Routen, 142 
F.3d at 1441 (quoting Spencer v. Brown, 4 Vet. App. 283, 288-
89 (1993), aff'd, 17 F.3d 368 (Fed. Cir.), cert. denied, 513 
U.S. 810 (1994)).  In this case, the VA General Counsel 
opinions did not created a new basis of entitlement to a 
benefit as 38 U.S.C.A. § 1111 and other pertinent laws were 
not substantively changed, but rather, they merely provided 
guidance as to interpretation of these laws and regulations.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection left 
hemiparesis with amyotrophia, that benefit remains denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



